Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,237,638.
Pending claim(s) 
Patent claim(s) 
1. A method of multi-modal control of a touch-based device, the method comprising:  
     receiving control inputs from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor; 


         translating the control inputs into corresponding inputs which correspond to inputs recognizable by the touch-based device; and 



       providing the corresponding inputs to the touch-based device for control thereof, wherein the control inputs are different from the corresponding inputs.
1. A method of multi-modal control of a touch-based device, the method comprising: 
      receiving multi-modal control input data from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor, 
    wherein the multi-modal control input data is provided by inputs of a user; 
       converting, based on a translation mapping between touch-based data and multi-modal based control data, the multi-modal control input data into corresponding translated input data which correspond to signals generated from receipt of physical inputs recognizable by underlying applications of the touch-based device; and
        providing the corresponding translated input data to the underlying applications of the touch-based device for control thereof, wherein the translated input data is utilized to control the underlying applications executed on the touch-based device which recognize the corresponding translated input data as the signals from the physical inputs even though no physical inputs were received by the touch-based device for the signals, and wherein the translation mapping between the touch-based data and the multi-modal based control data is different while menus of the underlying applications are displayed than for other display operations of the underlying applications.


As can be seen above, differences (bold portions) between pending independent claim and patent independent claim are minimal. Thus, the pending independent claim  has been modified to become broader than the patent independent claim. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Argiro US 2011/0227841 cited in IDS.
Regarding claim 1, Argiro (figures 1-15) teaches a method of multi-modal control of a touch-based device (method of providing multiple modes of input to a touch screen device, ¶38), the method comprising: 
receiving control inputs from one or more of voice commands, a game controller, a handheld remote, and physical gestures detected by a sensor (providing touchscreen input from multiple control inputs such as controller 302, joystick 602, game controller 802, controller 902, 1010, keyboard, ¶59, ¶78, ¶84, ¶98, and ¶104);
translating the control inputs into corresponding inputs which correspond to inputs recognizable by the touch-based device (remote actionable object controllers provide input which are converted into corresponding physical touchscreen inputs, ¶38, ¶54-¶55);
providing the corresponding inputs to the touch-based device for control thereof, wherein the control inputs are different from the corresponding inputs (remote controller inputs are translated from their local inputs into the physical touchscreen inputs through direct capacitive input or through software to be different as their corresponding physical touchscreen inputs, ¶43, ¶48, ¶54, ¶66, ¶79).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 9, 2022